DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popoola et al (US 2014/0005796, hereinafter “Popoola”).
Regarding Claim 1, Popoola discloses a ceramic sliding partner for a sliding bearing (Figure 1, 20), comprising at least one sliding surface (22) on which a sliding partner (15)  is movable, wherein the sliding surface at least partly comprises a ceramic foam ([0014-0015]).  
Regarding Claim 2, Popoola discloses the ceramic sliding partner according to claim 1, where the ceramic foam is formed from an oxide ceramic material (the use of ZTA in the joint socket as described in [0015] would make it an oxide ceramic material).
Regarding Claims 3 and 16, Popoola discloses that the ceramic foam formed from ZTA ceramic materials ([0015]).  
Regarding Claim 6, Popoola discloses a ceramic sliding bearing comprising at least one first sliding partner  (Figure 1, 20) according to claim 1 and at least one second sliding partner  (Figure 1, 15), which has a sliding surface, and where the sliding surfaces of the at least one first sliding partner and the at least one second sliding partner are configured to be moved against one other ([0042]).  
Regarding Claims 7 and 8, Popoola discloses the ceramic sliding bearing according to claim 6, where the at least one second sliding partner comprises solid ceramic material ([0007]).  
Regarding Claims 10-13, Popoola discloses the use of the ceramic sliding bearing according to claim 6 as implants for human medical or veterinary applications in hip joints ([0003]) which could compensate for local joint/cartilage defects.  
Regarding Claims 20 and 21, Popoola discloses that the sliding surface or sliding partner can consist completely of a ceramic foam ([0014]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Popoola in view of Kelnberger et al. (US 10130734 B2, hereinafter “Kelnberger”).
Regarding Claim 9, Popoola discloses the invention of claims 1 and 6 substantially as claimed, but does not specifically teach the ceramic sliding bearing where the sliding partner B is at least partly porous.  
Kelnberger teaches the use of partially porous secondary regions (Column 4, lines 32-45) that may be the same material as the first region.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize ta partly porous region in the second sliding partner as taught by Kelnberger in the device of Popoola, in order to achieve the same desired result of achieving a sliding bearing prosthesis.
Regarding Claims 4-5 and 19, Popoola discloses the invention of Claim 1 substantially as described above, but does not specifically disclose the ranges for pore size as claimed.  Kelnberger teaches that the porous region can be between 100 and 1000 um with a porosity of 75-85% (Column 5, lines 10-15).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the pore size and porosities as taught by Kelnberger with the device of Popoola in order to provide a surface that would meet the requirements of porous and yet strong for a sliding implant. 

  Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 rejections of record. 
Applicant’s arguments with respect to claims 1-13, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is noted that claim 1 appears to be generic regarding how/where device is utilized. Thus, it would appear that claim 1 may read on an engine bearing component. The following prior art is noted that teaches slide bearing utilizing ceramic foams:
CN 101391891 A – teaches a zirconia (ceramic foam) slide bearing. 
EP1056171  - teaches the use of a zirconia ceramic sliding bearings.
US5571244  - teaches the use of a ceramic foam (see claim 17).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774